IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 136 MM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
BENJAMIN SCHRAGGER,                       :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.